Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
Status of Claims
	Claims 1-2 and 4-15 were previously pending and subject to the final office action mailed January 27th, 2021. In the Response, submitted April 26th, 2021, claims 1, 11-12, and 15 were amended and no new matter was added. Therefore, claims 1-2 and 4-15 are currently pending and subject to the following non final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on April 26th, 2021, have been fully considered and each argument will be respectfully address in the following non final office action.

Discussion of Rejections under 35 U.S.C. § 103
	Applicant’s remarks filed on page of 10-11 of the Response concerning the previous rejection of claims 1-2 and 4-15 under U.S.C. § 103 have been fully considered, but are further moot in view of the amended 35 U.S.C. § 103 rejections set forth by the Examiner herein.

Jazizadeh does not disclose monitoring, by room setting equipment installed permanently in the room direct interaction of at least one of the plurality of participants…, wherein the interaction includes directly setting a thermostat or adjusting a ventilation system”. The Examiner agrees with the Applicant that Jazizadeh does not teach these amended features. However, in view of the amendments to claims 1, 11-12, and 15, the Examiner has set forth an amended 35 U.S.C. § 103 rejection for claims 1-2 and 4-15 that may be found starting on page 3 of this non final office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5-6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. U.S. Patent No. 9,741,020, hereafter known as Min, in view of Stefanski et al. U.S. Publication 2015/0168003, hereafter known as Stefanski,  in further view of Jazizadeh “Human-Building Interaction Framework for Personalized Thermal Comfort-Driven Systems in Office Jazizadeh, in further view of McCarthy et al. U.S. Publication No. 2005/0288954, hereafter known as McCarthy. 

Regarding claim 1, 
Min teaches the following:
receiving room information regarding a plurality of room resources to a room allocation system; 
Min teaches a “conference room scheduling system” containing a “conference room database” (Col. 4, Lines 49-50) where the conference room database “stores information (e.g., metadata) concerning various types of conference rooms” (Col. 5, Lines 34-36). The information concerning types of conference rooms include location, building, floor, capacity, and amenities (Col. 5, Lines 36-39). 

wherein the room information comprises at least one datum selected from the group consisting of: an availability indicator for each of the rooms, a capacity for each of the rooms, infrastructure information for each of the rooms, and an environmental current condition for each of the rooms;
 Min teaches the information stored in the conference room database concerning types of conference rooms include “location…building, floor, and/or building sub-region; conference room capacity; conference room amenities” (Col. 5, Lines 36-39). 
These conference room amenities are equivalent to infrastructure information as Min further teaches “ the term ‘conference room amenities’ is used to mean furnishings, equipment, and/or functions in conference rooms, such as one or more of: tables chairs, desks, podium, blackboard… overhead projector, video monitor…”(col. 3, lines 62-67), etc.
 Furthermore, Min teaches information relating to environmental condition of each room by disclosing the presence of “one or more sensors to monitor operational status of amenities (e.g., projectors, lighting, temperature…) in the respective conference room” and “transmitting information associated with the presence of a person and/or the status of the conference room amenities to conference room scheduling system” (col. 6, lines 10-21).
 Furthermore, Min teaches room information relating to an availability indicator for each of the rooms by disclosing “the information transmitted to the conference room scheduling system includes one or more of: information indicating that a respective conference room is in use” (col. 6, lines 34- 37). Further, Min teaches that the information being transmitted includes “the identity of one or more of the participants in the conference room” (col. 6, lines 38-39), thus demonstrating the capability of sensing the interaction of a specific user with a specific room. 

 receiving planned meeting information regarding a planned meeting to the room allocation system; wherein the planned meeting information comprises at least one datum selected from the group consisting of: 
Min teaches “methods and systems, for receiving a conference room scheduling request for a respective meeting” (col. 1, lines 44-46). The conference room scheduling system of Min “has access to one or more other databases, such as a conference room scheduling request queue (e.g., Request Queue)” (col. 4, lines 52-55) wherein “a request queue record for a respective conference room scheduling request includes the following data…” (col. 11, lines 1-3).

a required time or timeframe, a required capacity, and a required infrastructure;
Min teaches a request queue record for a conference room scheduling request that includes information such as a “time of meeting constraint, including at least one of the start date and time of the meeting…the duration of the meeting” (col. 11 lines 19-21).  
	Furthermore, the conference room scheduling request includes information equivalent to a required infrastructure and capacity as Min discloses that a scheduling request includes “conference room requirements (e.g. one or more of: requested amenities for the conference room, requested room capacity…” (col.11, lines 22-24).

receiving participant information regarding a plurality of participants of the planned meeting to the room allocation system;
Min teaches a request queue record for a conference room scheduling request that further includes information such as an “Invitee List” that “identifies the invitee(s) associated with a calendar event that corresponds to the conference room request” (col.11, lines 11-13). 

wherein the participant information comprises at least one datum selected from the group consisting of: a name, contact information, and an availability indicator;
As mentioned above, Min teaches an Invitee List that identifies the invitee(s). Further, Min teaches “the invitee list may comprise user IDs, email addresses or the like” and  
 “status information, if provided indicates which invitee(s) have accepted or declined the invitation” (col. 11, lines 14-17), equivalent to a name, contact information, and an availability indicator. 

Accessing a memory storing environmental comfort preference information for each of the respective participants;
	Min teaches that “the constraints used for a conference room request additionally include information stored in a user information database” (col. 13, lines 46-49). The “user information database includes user information records” where the “user information record for a respective user may include… user preferences (e.g., mobility limitations, conference room locations preferences, conferences room amenity preferences, etc.)” (col. 5, lines 53-61). As discussed above, these conference room amenities may include “amenities (e.g., projectors, lighting, temperature…)” (col. 6, lines 16-17). Thus, Min teaches retrieving and 


Generating a compromise score corresponding to available room resources of the plurality of room resources based on the room information, the planned meeting information, the participant information, and the environmental comfort preference information for each of the plurality of participants accepting a meeting invitation by the room allocation system; 
Min teaches generating “a conference room assignment fitness score for each of a plurality of potential combinations of conference room assignments” where “a conference room assignment fitness score indicates how well a set of conference room assignments satisfy a corresponding set of conference room scheduling requests” (col. 13, lines 54-58). Further, Ming teaches “the conference room assignments fitness score is a function of several variables, including variables associated with the plurality of constraints” (col. 14, lines 7-9). 
 As discussed above, the conference room scheduling requests include all of the relevant information and constraints used to generate the fitness score. Equivalent to  planned meeting information, the “time-of-meeting constraints, for example, include meeting start date and time, and meeting end date and time or meeting duration” (col. 13, lines 35-37).
As discussed above, the conference room information regarding amenities and infrastructure is stored in a conference room database, equivalent to available resources of the plurality of room resources based on room information.
“the invitee list may comprise user IDs, email addresses or the like; the status information, if provided, indicates which invitee(s) have accepted an invitation”(col. 11, lines 11-17), equivalent to  participant information for each of the plurality of participants accepting the meeting. 
	Furthermore, the fitness score is a function of “the plurality of constraints further includ[ing] a plurality of constraints selected from the group consisting of: conference room amenities (e.g. conference room requirements); a number of the invitees who has accepted to attend the respective meeting” and “information stored in a user information database” (col. 13, lines 39-49).  This information that is stored in a user information data indicates user preferences for amenities (such as temperature) and, thus, is equivalent to generating a compromise score corresponding to the environmental comfort preference information] for each of the plurality of participants accepting a meeting invitation by the room allocation system; 

Identifying a specific room resource with a highest generated compromise score.
Min teaches that “a higher conference room assignment fitness score indicates more desirable assignments of conference rooms” and that “the server selects a combination of conference room assignments with the best identified conference room assignment fitness score” (col. 13, lines 59-61). Further, Ming discloses that “the server selects a conference room that best matches the conference room requirements, for example in accordance with the above described fitness score as applied to that single request” (col. 19, lines 7-10), thus indicating that a specific room is chosen in accordance to a fitness score, equivalent to  the compromise score. 

Transmitting an identifier corresponding to the specific room resource to the plurality of participants;
	Min teaches “methods and systems, for receiving a conference room scheduling request for a respective meeting. The request can include constraints for the respective meeting […] embodiments further identify conference rooms […] and then transmit information concerning a respective conference room of the one or more identified conference rooms” (col. 1, lines 44-53). Further, Min teaches “after assigning conference rooms, the server transmits information concerning the conference room assignment for the respective conference room scheduling request to at least the requester or an invitee of the respective meeting […] the server transmits the information to clients 120 associated with the requester or an invitee of the respective meeting, for example via email or short message service (SMS)“ (col. 17, lines 32 - 40), “transmits information concerning a respective conference room, of the one or more identified conference rooms (908) […] information identifying a conference room is transmitted” (col. 20, lines 55-62).

	Min does not explicitly teach monitoring, by room setting equipment installed permanently in the room, direct interaction of at least one of the plurality of participants with the room setting equipment and transferring data representing the interaction to a server. Further, Min does not explicitly teach storing the interaction of the at least one participant with the room setting equipment in a database as a data point in the server, wherein the data point is stored as an artificial neuron. Further, Min does not explicitly teach using the data point to modify the stored environmental comfort preferences of the at least one participant by computing a preference of the at least one participant using an unsupervised algorithm for preference pattern analysis and identifying a participant group classification using a supervised algorithm.

	However, Stefanski 
Monitoring, by room setting equipment installed permanently in the room, direct interaction of at least one of the plurality of participants with the room setting equipment and transferring data representing the interaction to a server, wherein the interaction includes setting a thermostat or adjusting a ventilation system;
	
	Stefanski teaches “thermostats 16 may be Learning Thermostats®” (¶ [0027]); “thermostat 16 of FIG. 3 includes a processor 112 […] thermostat 16 also includes input devices 118 (e.g., knobs, wheels, touchscreens, buttons, dials, or other suitable input devices) to enable a user to directly interface with the thermostat 16” (¶ [0041]); “processor 112 may activate learning mode in response to user input (e.g., received from input devices 118) […] While learning mode is activated, the processor 112 may receive (block 154) user input at a particular time requesting a particular temperature […] the processor 112 of the thermostat 16 provides control signals (block 156) the HVAC system 20 to adjust a temperature […] Further, the processor 112 stores (block 158) both the temperature and the time associated with the user input in the memory 114 for trend analysis” (¶ [0047]); “thermostat 16 may remain in learning mode and may continue learning the temperature preferences of the occupant throughout operation”(¶ [0049]); “each of these thermostats 16 may be communicatively coupled to one or more online resources 124 […] online resources 124 may include an online thermostat service 180 implemented by one or more processors 182 (e.g., of a server, a server farm […] thermostat service 180 may interact with the thermostats 16 to […] enable backups of occupant temperature preference data” (¶ [0051]). 
Thus, Stefanski teaches a thermostat installed in a structure (¶ [0054]) comprising an input device to receive user inputs indicative of a temperature adjustment. Further, the thermostat is configured with a learning mode that enables the thermostat processor to store the user temperature inputs and the time associated with the user input to perform a trend analysis, where the learning mode further enables the thermostat to continuously learn temperature 

Storing the interaction of the at least one participant with the room setting equipment in a database as a data point in the server […];

Stefanski teaches that the thermostats may be communicatively coupled to a server wherein the user inputs/occupant temperature preference data (derived from the learning mode trend analysis) may be stored as a backup (see ¶ [0051]); equivalent to storing the interaction of the at least one participant with the room setting equipment in a database as a data point in the server.

Using the data point to modify the stored environmental comfort preferences of the at least one participant by computing a preference of the at least one participant using an […] preference pattern analysis;
Stefanski teaches a thermostat that is configured with a learning mode that enables the thermostat processor to store user temperature inputs and the times associated with the user inputs in order to perform trend analyses, where the learning mode further enables the thermostat to continuously learn temperature preferences of the occupant while in operation (see ¶ [0041], ¶ [0047], ¶ [0049]); equivalent to using the data point to modify the stored environmental comfort preferences of the at least one participant by computing a preference of the at least one participant using a preference pattern analysis.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Min with the teachings of Stefanski by incorporating thermostats that are configured with a learning mode to monitor occupant temperature inputs, continuously learn occupant temperature preferences based on a trend analysis of the inputs, and store the occupant preference data in a remote server, as taught by Stefanski, into the system of Min that includes a database of user preferences (including temperature preferences) used for selecting an optimal room for the users to meet. One of ordinary skill in the art would have been motivated to include the thermostats configured to learn occupant temperature preferences Stefanski into the system of Min that is configured to utilize participant amenity preferences for selecting an optimal room, when one considers that incorporating such a modification would result in “greater occupant comfort” (¶ [0005]), as suggested by Stefanski. 

Min in view of Stefanski does not explicitly teach storing data points as an artificial neuron. Further, although Min in view of Stefanski teaches a thermostat configured with a learning mode that monitors occupant inputs to learn occupant temperature preferences by performing trend analyses, Min in view of Stefanski does not explicitly teach using the data point to modify the stored environmental comfort preferences of the at least one participant by computing a preference of the at least one participant using an unsupervised algorithm for preference pattern analysis and identifying a participant group classification using a supervised algorithm.

	However, Jazizadeh teaches the following:
Using the data point to modify the stored environmental comfort preferences of the at least one participant by computing a preference of the at least one participant using an […] algorithm for preference pattern analysis and […]; 
Jazizadeh “proposes a framework to integrate building occupants in the HVAC control loop, learn their comfort profiles, and control the HVAC system based on occupants’ personalized comfort profiles” (abstract, lines 5-9) where “the objectives of this study include capturing the comfort profile of each individual” (p. 4, col. 2, par. 2, lines 10-11). Further,  the framework of Jazizadeh “fuses occupants’ comfort perception indices (i.e., comfort votes provided by users and mapped to a numerical value), collected through participatory sensing, and ambient temperature data, collected through a sensor network, and computes occupants’ comfort profiles by using a fuzzy rule-based descriptive and predictive model" (abstract, lines 6-9).  Further, Jazizadeh teaches “this study aims to assess the feasibility of learning personalized comfort profiles, obtained through occupants’ real-time interactions with BMS, and operate HVAC based on the learned personalized comfort profiles” (p. 3, col. 2, para.1, lines 2-5).
 	
	Further, Jazizadeh teaches the following:
	“Upon the deployment of the framework in an office setting, occupants provide their thermal comfort feedback based on their perception of their environment. During the training period, HVAC system is operated according to occupants’ feedback using a default relationship between their feedback […] Since each occupant’s comfort scale is different, during the training process, occupants keep sending their feedback to achieve their optimum comfort; the feedback is then stored in the form of thermal perception indices and ambient temperatures […] In other words, while occupants use the intermediary to control their HVAC system, they provide the data to be used for computing their personalized thermal sensation scales […] to detect the underlying patterns of data and categorize data points into overlapping thermal perception zones, the use of fuzzy representation was explored for comfort profile prediction and evaluated in this study. Through a fuzzy representation, assigned membership degrees to the input of each data point are used for extracting fuzzy rules to categorize the data points of the subjective feedback into different perception zones. Comfort profile in this context includes a thermal sensation scale, which is the relationship between a thermal perception index and the ambient temperature, as well as the thermal perception zones (very cold, cold, neutral, warm, and very warm) for each occupant.” (p. 6, col.1, entire para. 2).  

	Furthermore, Jazizadeh teaches “The underlying pattern of comfort profile is extracted from the captured data. Therefore, a fuzzy rule extraction was used to recognize the inherent patterns of the data provided by each occupant” (p. 6, col.2, para. 1, lines 12 -15) and “underlying rules are extracted from the data using a learning algorithm” (p. 6, col. 2, para. 2, lines 12-15).
	Thus, Jazizadeh teaches a feature for training a comfort profiler via a fuzzy rule extraction method and learning algorithm that are used to recognize patterns, create fuzzy rules, and categorize data that is provided by each occupant (equivalent to the algorithms). The training data provided by each occupant contributes to the computation of personalized thermal sensation scales that are used for generating and predicting comfort profiles for each occupant by the fuzzy rule extraction method; equivalent to using the data point to modify the stored environmental comfort preferences of the at least one participant by computing a preference of the at least one participant using an algorithm for preference pattern analysis. 

and identifying a participant group classification using a […] algorithm.
	Jazizadeh teaches “The goal of the controller is to keep temperatures of occupied rooms as close as possible to the preferred temperatures reported by the comfort model […] The comfort profiler algorithm takes into account preferences (Ti p) […] and chooses the set point to make all occupants as comfortable as possible […] the controller aims to minimize the sum of deviations from the preferred temperatures, which serves as the definition of error” (p. 8, col.1, para. 3, lines 1- 19). Further, Jazizadeh teaches “To address the multivariable nature of preferred thermal and air quality conditions, fuzzy logic controllers have been proposed for operation of HVAC systems […] Additionally, multiagent simulations […] and neural network computing methods […] have been investigated for advanced building controls.” (p. 3, col. 2, para. 3, lines 2-11).
	Thus, Jazizadeh teaches a comfort profiler algorithm that is used to generate an optimal set point of temperature that makes all occupants as comfortable as possible, where the comfort profiler algorithm aims to minimize the sum of deviation from the preferred temperatures among the occupants when selecting the set point. Thus, identifying a set point of temperature that would satisfy a group of room occupants with regard to their preferences is equivalent to identifying a participant group classification using an algorithm.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Min in view of Stefanski with the teachings of Jazizadeh by incorporating a feature for capturing user data associated with comfort preferences and using the captured preference data in order to generate and modify each individual user’s comfort profiles in a central server by using learning algorithms, as taught by Jazizadeh, into the system of Min in view of Stefanski. Further, it would have been obvious to one of ordinary skill in the art to have modified the room scheduling system of Min  in view of Stefanski by including a feature that uses the user comfort profiles in order to identify optimal set points of amenities (such as an optimal temperature setting) that minimizes deviation in temperature preferences of the building/room occupants, as taught by Jazizadeh, such that the system of Min in view of Stefanski may further consider the optimal set point of a room temperature when selecting an optimal meeting room for a group of individuals. One of ordinary skill in the art would have been motivated to make these modifications with the purpose to Jazizadeh, for a group of users utilizing the room scheduling system. Further, applying a feature that computes a comfort profile for each system user through participatory sensing to the system of Min would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a conference room assignment to more closely match users’ preferences that are updated continuously, thus increasing the satisfaction and performance of users in their assigned environment.  Further, one of ordinary skill in the art would have recognized that the teachings of Jazizadeh are compatible with the system of Min in view of Stefanski as they share capabilities and characteristics; namely, they are both systems comprising databases that record user preference information associated with room amenities, such as temperature. 

	Although Jazizadeh teaches a feature for training a comfort profiling system through the use of learning algorithms (such as a neural network, as suggested by Jazizadeh) to process captured data from participants, Min in view of Stefanski/Jazizadeh does not explicitly teach that the captured data points are stored as an artificial neuron. Further, although Jazizadeh teaches the use of fuzzy rule extraction methods and learning algorithms to modify personalized comfort profiles based on captured data from participants and environmental data, Min in view of Stefanski/Jazizadeh does not explicitly teach that these algorithms are unsupervised algorithms. Furthermore, although Jazizadeh teaches the use of neural network computing methods and a comfort profiler algorithm that may determine an optimal set point of temperature for a group of room/building occupants that would maximize comfort for all of the occupants, Min in view of Stefanski/Jazizadeh does not explicitly teach that this algorithm is a supervised algorithm.  

	However, McCarthy teaches the following:
Wherein the data point is stored as an artificial neuron.
McCarthy teaches an inventive device that “hardware for obtaining physiological information, and gesture recognition, means for computer analysis of Biosignals […] for purposes of creating a knowledgebase of predictable consumer behaviors.” (¶ [0140]). Further, McCarthy teaches a system that is “responsive to […] psychological preferences, behavioral responses and physiological stress indicators that are available through the use of psychological/physiological monitoring devices…” (¶ [0139]). 
Further, McCarthy teaches “multiplayer neural networks are used to determine the patterns of inputs […] in accordance with the present invention, the input presented to a basic neural network architectural unit comprises a first input signal […] and a second input […] the synaptic weights are used to adjust the effective value of the various neuron inputs to permit the neural model to be used to predict the behavior of a system” (¶ [0186]). Further, McCarthy teaches methods to train a neural network using input data from users interacting with the system (¶ [0187] - ¶ [0189]). Further, McCarthy teaches “FIG. 7 shows a representative database listing of input signals and several psychological and emotional categories that are clustered subsets of signals “(¶ [0190]). Further, McCarthy teaches the database is created using psychological/physiological signals acquired by the Biosensors (¶ [0193]). 
	Thus, the system of McCarthy that gathers psychological/physiological data from users, stores the input data into a database, and trains a neural network using the data from the database where a neural network processes data in the form of neuron inputs is equivalent to storing data points as artificial neurons.  

Using an unsupervised algorithm […] and […] using a supervised algorithm.
	McCarthy teaches “A neural network […] produces an “expert” output based on what it has learned in a supervised or unsupervised learning paradigm in which pairs of inputs and output patterns are presented to the network the sequences are recorded in a memory” (¶ McCarthy teaches a system that utilizes a neural network model, using supervised or unsupervised learning paradigms, to find patterns of inputs; equivalent to using unsupervised and supervised algorithms. 

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself –that is in the substitution of the feature for storing input user data as input neurons in a database for use by an artificial neural network, as taught by McCarthy, for the user data collected and stored in a central database that may then be used in neural network computing methods, as in the system of Min in view of Stefanski/Jazizadeh. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the unsupervised learning paradigm in the neural network model of McCarthy for the learning algorithms or neural network computing methods used by the system of Min in view of Stefanski/Jazizadeh to develop the comfort profiles of each individual user. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the supervised learning paradigm in the neural network model of McCarthy for the comfort profile algorithm (that may be part of a neural network computing method) used by the system of Min in view of Stefanski/Jazizadeh to identify an optimal set point of temperature for a group of participant users in a building/room. Further, one of ordinary skill in the art would have been motivated to make this combination when one considers that the teachings of McCarthy are applicable to the system of Min in view of Stefanski/Jazizadeh as they share capabilities and characteristics; namely they are directed to systems that capture input data from users in an environment for the purpose of creating a knowledgebase of user behaviors and discovering patterns from the input data using machine learning techniques (neural network computing methods). Furthermore, one of ordinary skill in the art would have Min in view of Stefanski/Jazizadeh with the teachings of McCarthy by making this simple substitution, as described above, when one considers that by incorporating a feature that enables a system to utilize data as neurons in a computer based neural network using unsupervised and supervised paradigms, the system of Min in view of Stefanski/Jazizadeh would be “improved upon to minimize the effort needed to make the group analysis”1 for selecting a conference room using the sensory data and comfort profiles. 

Regarding claim 2, Min in view of Stefanski/Jazizadeh/McCarthy teaches the limitations of claim 1 as discussed above. Further, Min teaches the following:

Providing the environmental comfort preference information for each of the respective participants directly to the room allocation system.
The conference rooms scheduling system of Min, equivalent to  the room allocation system, includes a user information database that further includes “user information records having information relevant to the assignment of conference rooms to conference room scheduling requests” (col. 5, lines 54- 56). Furthermore, Min teaches that the user information records may include “user preferences (e.g., mobility limitations, conference room location preferences, conference room amenity preferences, etc.)” (col. 5, lines 59-61), equivalent to environmental comfort preference information.  

Regarding claim 5, Min in view of Stefanski/Jazizadeh/McCarthy teaches the limitations of claim 1 as discussed above. Further, Min teaches the following:

Defining a threshold for the compromise score based on the participant information.
	Min teaches a fitness score that “indicates how well a set of conference room assignments satisfy a corresponding set of conference room scheduling requests" (col. 13, lines 54-58) where “the conference room assignments fitness score is a function of several variables, including variables associated with the plurality of constraints” (col. 14, lines 7-9). Thus, the fitness score is equivalent to a compromise score based on participant information when one considers that “the constraints for a conference room request additionally include information stored in a user information database” (col 13, lines 47-49). 
	Furthermore, Min teaches that the “server selects a combination only if the conference room assignment fitness score for the combination exceed a predefined threshold” (col. 16, lines 59-61) where the fitness score indicates how well a set of conference room assignments satisfy a corresponding set of conference room scheduling requests. As discussed above, the scheduling requests include information stored in a user information database. Thus, a predefined threshold that must be exceeded by a fitness score dependent on user information from a scheduling request is equivalent to defining a threshold for the compromise score based on participant information. 

Regarding claim 6, Min in view of Stefanski/Jazizadeh/McCarthy teaches the limitations of claim 1 as discussed above. Further, Min teaches the following:
Generating a compromise score includes determining an optimum value to fit the largest population of participants.

	Min teaches that the server of the conference room scheduling system uses “optimization methods, such as beam search, bees algorithm, evolution algorithms…and/or a combination of said methods to identify combinations of conference rooms assignments for which fitness scores will be computed” (col. 16, lines 39-44). The identification of these conference room assignments using optimization algorithms are equivalent to determining an optimum value. Further, the fitness score is a “measure to the extent to which a corresponding set of conference rooms assignments differs from (or matches) assignments that perfectly satisfy the requests” (col. 14, lines 50-53) regarding a set of conference room schedule requests and, as a result, the “server selects a combination of conference room assignment with the best identified conference room assignment score” (col. 13, lines 59-61).
	Thus, by selecting the room assignment with the best fitness score, the server is essentially selecting the room assignment that most closely matches the conference room schedule requests’ constraints, thus satisfying the largest population of participants’ preferences possible. Further, optimization methods are used first to create the potential room assignment combinations for which the fitness score will be assigned to, thus indicating that generating the fitness score includes using an optimization algorithm to identify potential room assignments (optimum values) to fit the largest population of participants. 

	Regarding claim 8, Min in view of Stefanski/Jazizadeh/McCarthy teaches the limitations of claim 1 as discussed above. Further, Min teaches the following:
The specific room resource is identified shortly before a meeting starting time.

	Min teaches predefined triggering events that indicate to the conference room scheduling system specific time to assign conference rooms according to the scheduled requests. “The predefined triggering event is expiration of a predefined time interval corresponding to a respective meeting's start time. The predefined time interval can be set to…one hour before the meeting’s start time, or any other time interval before the meeting” ( col. 12, lines 52-58).  Furthermore, “"examples of predefined triggering events include a predefined time (e.g., 1:00 AM)... For a predefined time trigger of 1:00 a.m., the server would respond on each day at 1:00 a.m. by assigning conference rooms to respective conference room scheduling requests for that day" (col. 13, lines 17-24 ). 
Therefore, a predefined triggering event with a set time interval of an hour before the start of a meeting to assign a conference room, is equivalent to identifying a specific room resource shortly before a meeting start time. 

	Regarding claim 9, Min in view of Stefanski/Jazizadeh/McCarthy teaches the limitations of claim 1 as discussed above. Further, Min teaches the following.
Sending a reminder regarding the scheduled meeting to the participants, wherein the reminder comprises identification data corresponding to the specific identified room.
Min teaches that "After assigning conference rooms, the server transmits information concerning the conference room assignment for the respective conference room scheduling request to at least the requester or an invitee of the respective meeting” (col. 17, lines 32-35). The conference room assignment information “identifies the conference room assigned to a respective conference room scheduling request" (col. 10, lines 40-42), equivalent to identification data corresponding to the specific identified room. 

Regarding claim 10, Min in view of Stefanski/Jazizadeh/McCarthy teaches the limitations of claim 1 as discussed above. Further, Min teaches the following:
Generating a compromise score includes at least one of: deep learning, artificial neural networks, pattern analysis, supervised algorithms, or unsupervised algorithms.
Min teaches that the server of the conference room scheduling system uses “optimization methods, such as beam search, bees algorithm, evolution algorithms…and/or a combination of said methods to identify combinations of conference rooms assignments for which fitness scores will be computed” (col. 16, lines 39-44). Thus, the generation of a fitness score includes first executing an optimization algorithm to identify potential conference room assignments that satisfy conference room schedule requests. The fitness score is dependent on the performance of this optimization algorithm, therefore it is equivalent to generating a compromise score including a pattern analysis, supervised algorithms, or unsupervised algorithms.  

Claim 11 is an independent claim having limitations substantially similar to those of claim 1 and is rejected for the same reasons and rationale as set forth above in the relevant rejection. Furthermore, Min teaches the implementation of the conference room scheduling system and its functions on a computer system that executes instructions from a computer readable medium (“A conference room scheduling system comprises one or more central processing units for executing programs and memory storing one or more programs be executed by the one or more central processing units” (col.1, line 65 – col.2, line 1). Furthermore, “A computer readable storage medium stores one or more programs configured for execution by a computer, the one or more programs comprising instructions for performing any of the embodiments of the aforementioned conference room scheduling method” (col. 2, lines 5-10). 

Regarding independent claim 12, Min teaches the following:  
a server comprising hardware and software acting as a room resource allocating system;  5wherein the server is configured to: 
Min teaches a conference room scheduling system that “includes one or more servers” (col. 4, lines 36-37) where the “server includes a conference room scheduling request processing module 124 and applications 128” (col. 4, lines 55-57), wherein “applications 128 include application programs used for managing an online conference room scheduling system” (col. 5, lines 10-13), thus indicating the server comprises software. Further, referring to Fig. 1, Min shows that the server stores all of the databases, applications, and processing modules that Min teaches that instructions stored on a computer readable medium are executed by a processor of the server (col. 20, lines 20-23), thus indicating hardware.   

receive room information regarding a plurality of room resources in one or more buildings; 
Min teaches a “conference room scheduling system” containing a “conference room database” (Col. 4, Lines 49-50) where the conference room database “stores information (e.g., metadata) concerning various types of conference rooms (e.g., location, such as city, campus, campus sub-region, building, floor…” (Col. 5, Lines 34-36). Thus, the information stored on the conference room database is equivalent to information regarding room resources in one or more buildings. 

wherein the room information comprises at least one datum selected from the group consisting of: an availability indicator for each of the rooms, a capacity for each of the rooms, infrastructure information for each of the rooms, and an environmental current condition for each of the rooms;
Min teaches the information stored in the conference room database concerning types of conference rooms include “location…building, floor, and/or building sub-region; conference room capacity; conference room amenities” (Col. 5, Lines 36-39). 
These conference room amenities are equivalent to infrastructure information as Min further teaches “ the term ‘conference room amenities’ is used to mean furnishings, equipment, and/or functions in conference rooms, such as one or more of: tables chairs, desks, podium, blackboard… overhead projector, video monitor…”(col. 3, lines 62-67), etc.
Min teaches information relating to environmental condition of each room by disclosing the presence of “one or more sensors to monitor operational status of amenities (e.g., projectors, lighting, temperature…) in the respective conference room” and “transmitting information associated with the presence of a person and/or the status of the conference room amenities to conference room scheduling system” (col. 6, lines 10-21).
 Furthermore, Min teaches room information relating to an availability indicator for each of the rooms by disclosing “the information transmitted to the conference room scheduling system includes one or more of: information indicating that a respective conference room is in use” (col. 6, lines 34- 37). 

 Receive planned meeting information regarding a planned meeting to the room allocation system; wherein the planned meeting information comprises at least one datum selected from the group consisting of: 
Min teaches “methods and systems, for receiving a conference room scheduling request for a respective meeting” (col. 1, lines 44-46). The conference room scheduling system of Min “has access to one or more other databases, such as a conference room scheduling request queue (e.g., Request Queue)” (col. 4, lines 52-55) wherein “a request queue record for a respective conference room scheduling request includes the following data…” (col. 11, lines 1-3).

a required time or timeframe, a required capacity, and a required infrastructure; 
Min teaches a request queue record for a conference room scheduling request that includes information such as a “time of meeting constraint, including at least one of the start date and time of the meeting…the duration of the meeting” (col. 11 lines 19-21).  
Furthermore, the conference room scheduling request includes information equivalent to a required infrastructure and capacity as Min discloses that a scheduling request includes “conference room requirements (e.g. one or more of: requested amenities for the conference room, requested room capacity…” (col.11, lines 22-24).

receive participant information regarding a plurality of participants of the planned meeting; 
Min teaches a request queue record for a conference room scheduling request that further includes information such as an “Invitee List” that “identifies the invitee(s) associated with a calendar event that corresponds to the conference room request” (col.11, lines 11-13). 

wherein the participant information comprises at least one datum selected from the group consisting of: a name, contact information, and an availability indicator;
As mentioned above, Min teaches an Invitee List that identifies the invitee(s). Further, Min teaches “the invitee list may comprise user IDs, email addresses or the like” and  
 “status information, if provided indicates which invitee(s) have accepted or declined the invitation” (col. 11, lines 14-17), equivalent to a name, contact information, and an availability indicator. 

Accessing a memory storing environmental comfort preference information for each of the respective participants;
	Min teaches that “the constraints used for a conference room request additionally include information stored in a user information database” (col. 13, lines 46-49). The “user information database includes user information records” where the “user information record for a respective user may include… user preferences (e.g., mobility limitations, conference room locations preferences, conferences room amenity preferences, etc.)” (col. 5, lines 53-61). As discussed above, these conference room amenities may include “amenities (e.g., projectors, lighting, temperature…)” (col. 6, lines 16-17). Thus, Min teaches retrieving and 

 Generating a compromise score corresponding to available room resources of the plurality of room resources based on the room information, the planned meeting information, the participant information, and the environmental comfort preference information for each of the plurality of participants accepting a meeting invitation by the room allocation system; 
Min teaches generating “a conference room assignment fitness score for each of a plurality of potential combinations of conference room assignments” where “a conference room assignment fitness score indicates how well a set of conference room assignments satisfy a corresponding set of conference room scheduling requests” (col. 13, lines 54-58). Further, Ming teaches “the conference room assignments fitness score is a function of several variables, including variables associated with the plurality of constraints” (col. 14, lines 7-9). 
 As discussed above, the conference room scheduling requests include all of the relevant information and constraints used to generate the fitness score. Equivalent to  planned meeting information, the “time-of-meeting constraints, for example, include meeting start date and time, and meeting end date and time or meeting duration” (col. 13, lines 35-37).
As discussed above, the conference room information regarding amenities and infrastructure is stored in a conference room database, equivalent to available resources of the plurality of room resources based on room information.
	Further, the conference room schedule request that the fitness score is based on includes an invitee list where “the invitee list may comprise user IDs, email addresses or the like; the status information, if provided, indicates which invitee(s) have accepted an invitation”(col. 11, lines 11-17), equivalent to  participant information for each of the plurality of participants accepting the meeting. 
	Furthermore, the fitness score is a function of “the plurality of constraints further includ[ing] a plurality of constraints selected from the group consisting of: conference room amenities (e.g. conference room requirements); a number of the invitees who has accepted to attend the respective meeting” and “information stored in a user information database” (col. 13, lines 39-49).  This information that is stored in a user information data indicates user preferences for amenities (such as temperature) and, thus, is equivalent to generating a compromise score corresponding to the environmental comfort preference information for each of the plurality of participants accepting a meeting invitation by the room allocation system; 

Identifying a specific room resource with a highest generated compromise score.
Min teaches that “a higher conference room assignment fitness score indicates more desirable assignments of conference rooms” and that “the server selects a combination of conference room assignments with the best identified conference room assignment fitness score” (col. 13, lines 59-61). Further, Ming discloses that “the server selects a conference room that best matches the conference room requirements, for example in accordance with the above described fitness score as applied to that single request” (col. 19, lines 7-10), thus indicating that a specific room is chosen in accordance to a fitness score, equivalent to  the compromise score. 

Transmitting an identifier corresponding to the specific room resource to the plurality of participants;
	Min teaches “methods and systems, for receiving a conference room scheduling request for a respective meeting. The request can include constraints for the respective meeting […] embodiments further identify conference rooms […] and then transmit information concerning a respective conference room of the one or more identified conference rooms” (col. 1, lines 44-53). Further, Min teaches “after assigning conference rooms, the server transmits information concerning the conference room assignment for the respective conference room scheduling request to at least the requester or an invitee of the respective meeting […] the server transmits the information to clients 120 associated with the requester or an invitee of the respective meeting, for example via email or short message service (SMS)“ (col. 17, lines 32 - 40), “transmits information concerning a respective conference room, of the one or more identified conference rooms (908) […] information identifying a conference room is transmitted” (col. 20, lines 55-62).


	Min does not explicitly teach analyzing interaction of at least one of the plurality of participants with room setting equipment installed permanently in the room based on data received from the room setting equipment representing the interaction, wherein the interaction includes setting a thermostat or adjusting a ventilation system. Further, Min does not explicitly teach storing the interaction of the at least one participant with the room setting equipment in a database as a data point in the server, wherein the data point is stored as an artificial neuron. Further, Min does not explicitly teach using the data point to modify the stored environmental comfort preferences of the at least one participant by computing a preference of the at least one participant using an unsupervised algorithm for preference pattern analysis and identifying a participant group classification using a supervised algorithm.
	
	However, Stefanski 
Analyzing interaction of at least one of the plurality of participants with room setting equipment installed permanently in the room based on data received from the room setting equipment representing the interaction, wherein the interaction includes setting a thermostat or adjusting a ventilation system.
	Stefanski teaches “thermostats 16 may be Learning Thermostats®” (¶ [0027]); “thermostat 16 of FIG. 3 includes a processor 112 […] thermostat 16 also includes input devices 118 (e.g., knobs, wheels, touchscreens, buttons, dials, or other suitable input devices) to enable a user to directly interface with the thermostat 16” (¶ [0041]); “processor 112 may activate learning mode in response to user input (e.g., received from input devices 118) […] While learning mode is activated, the processor 112 may receive (block 154) user input at a particular time requesting a particular temperature […] the processor 112 of the thermostat 16 provides control signals (block 156) the HVAC system 20 to adjust a temperature […] Further, the processor 112 stores (block 158) both the temperature and the time associated with the user input in the memory 114 for trend analysis” (¶ [0047]); “thermostat 16 may remain in learning mode and may continue learning the temperature preferences of the occupant throughout operation”(¶ [0049]);  
Thus, Stefanski teaches a thermostat installed in a structure (¶ [0054]) comprising an input device to receive user inputs indicative of a temperature adjustment. Further, the thermostat is configured with a learning mode that enables the thermostat processor to store the user temperature inputs and the time associated with the user input to perform a trend analysis, where the learning mode further enables the thermostat to continuously learn temperature preferences of the occupant while in operation; equivalent to analyzing interaction of at least one of the plurality of participants with room setting equipment installed permanently in the room based on data received from the room setting equipment representing the interaction, wherein the interaction includes setting a thermostat or adjusting a ventilation system.

Store the interaction of the at least one participant with the room setting equipment in a database as a data point […];
	Stefanski teaches that the thermostats may be communicatively coupled to a server wherein the user inputs/occupant temperature preference data (derived from the learning mode trend analysis) may be stored as a backup (see ¶ [0051]); equivalent to storing the interaction of the at least one participant with the room setting equipment in a database as a data point in the server.

Use the data point to modify the stored environmental comfort preferences of the at least one participant by computing a preference of the at least one participant using an […] preference pattern analysis […]; 
	Stefanski teaches a thermostat that is configured with a learning mode that enables the thermostat processor to store user temperature inputs and the times associated with the user inputs in order to perform trend analyses, where the learning mode further enables the thermostat to continuously learn temperature preferences of the occupant while in operation (see ¶ [0041], ¶ [0047], ¶ [0049]); equivalent to using the data point to modify the stored environmental comfort preferences of the at least one participant by computing a preference of the at least one participant using a preference pattern analysis.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Min with the teachings of Stefanski by incorporating thermostats that are configured with a learning mode to monitor occupant temperature inputs, continuously learn occupant temperature preferences based on a trend analysis of the inputs, and store the occupant preference data in a remote server, as taught by Stefanski, into the system of Min that includes a database of user preferences (including temperature preferences) used for selecting an optimal room for the users to meet. One of Stefanski into the system of Min that is configured to utilize participant amenity preferences for selecting an optimal room, when one considers that incorporating such a modification would result in “greater occupant comfort” (¶ [0005]), as suggested by Stefanski. 

Min in view of Stefanski does not explicitly teach storing data points as an artificial neuron. Further, although Min in view of Stefanski teaches a thermostat configured with a learning mode that monitors occupant inputs to learn occupant temperature preferences by performing trend analyses, Min in view of Stefanski does not explicitly teach using the data point to modify the stored environmental comfort preferences of the at least one participant by computing a preference of the at least one participant using an unsupervised algorithm for preference pattern analysis and identifying a participant group classification using a supervised algorithm.

	However, Jazizadeh teaches the following:
Use the data point to modify the stored environmental comfort preferences of the at least one participant by computing a preference of the at least one participant using an […] preference pattern analysis […]; 
	The study of Jazizadeh “proposes a framework to integrate building occupants in the HVAC control loop, learn their comfort profiles, and control the HVAC system based on occupants’ personalized comfort profiles” (abstract, lines 5-9) where “the objectives of this study include capturing the comfort profile of each individual” (p. 4, col. 2, par. 2, lines 10-11). Further,  the framework of Jazizadeh “fuses occupants’ comfort perception indices (i.e., comfort votes provided by users and mapped to a numerical value), collected through participatory sensing, and ambient temperature data, collected through a sensor network, and computes occupants’ comfort profiles by using a fuzzy rule-based descriptive and predictive model" (abstract, lines 6-Jazizadeh teaches “this study aims to assess the feasibility of learning personalized comfort profiles, obtained through occupants’ real-time interactions with BMS, and operate HVAC based on the learned personalized comfort profiles” (p. 3, col. 2, para.1, lines 2-5).
	Further, Jazizadeh teaches the following:
	“Upon the deployment of the framework in an office setting, occupants provide their thermal comfort feedback based on their perception of their environment. During the training period, HVAC system is operated according to occupants’ feedback using a default relationship between their feedback […] Since each occupant’s comfort scale is different, during the training process, occupants keep sending their feedback to achieve their optimum comfort; the feedback is then stored in the form of thermal perception indices and ambient temperatures […] In other words, while occupants use the intermediary to control their HVAC system, they provide the data to be used for computing their personalized thermal sensation scales […] to detect the underlying patterns of data and categorize data points into overlapping thermal perception zones, the use of fuzzy representation was explored for comfort profile prediction and evaluated in this study. Through a fuzzy representation, assigned membership degrees to the input of each data point are used for extracting fuzzy rules to categorize the data points of the subjective feedback into different perception zones. Comfort profile in this context includes a thermal sensation scale, which is the relationship between a thermal perception index and the ambient temperature, as well as the thermal perception zones (very cold, cold, neutral, warm, and very warm) for each occupant.” (p. 6, col.1, entire para. 2).  

	Furthermore, Jazizadeh teaches “The underlying pattern of comfort profile is extracted from the captured data. Therefore, a fuzzy rule extraction was used to recognize the inherent patterns of the data provided by each occupant” (p. 6, col.2, para. 1, lines 12 -15) and “underlying rules are extracted from the data using a learning algorithm” (p. 6, col. 2, para. 2, lines 12-15).
	Thus, Jazizadeh teaches a feature for training a comfort profiler via a fuzzy rule extraction method and learning algorithm that are used to recognize patterns, create fuzzy rules, and categorize data that is provided by each occupant (equivalent to the algorithms). The training data provided by each occupant contributes to the computation of personalized thermal sensation scales that are used for generating and predicting comfort profiles for each occupant by the fuzzy rule extraction method; equivalent to using the data point to modify the stored environmental comfort preferences of the at least one participant by computing a preference of the at least one participant using an algorithm for preference pattern analysis. 

and identifying a participant group classification using a […] algorithm.
	Jazizadeh teaches “The goal of the controller is to keep temperatures of occupied rooms as close as possible to the preferred temperatures reported by the comfort model […] The comfort profiler algorithm takes into account preferences (Ti p) […] and chooses the set point to make all occupants as comfortable as possible […] the controller aims to minimize the sum of deviations from the preferred temperatures, which serves as the definition of error” (p. 8, col.1, para. 3, lines 1- 19). Further, Jazizadeh teaches “To address the multivariable nature of preferred thermal and air quality conditions, fuzzy logic controllers have been proposed for operation of HVAC systems […] Additionally, multiagent simulations […] and neural network computing methods […] have been investigated for advanced building controls.” (p. 3, col. 2, para. 3, lines 2-11).
	Thus, Jazizadeh teaches a comfort profiler algorithm that is used to generate an optimal set point of temperature that makes all occupants as comfortable as possible, where the comfort profiler algorithm aims to minimize the sum of deviation from the preferred temperatures among 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Min in view of Stefanski with the teachings of Jazizadeh by incorporating a feature for capturing user data associated with comfort preferences and using the captured preference data in order to generate and modify each individual user’s comfort profiles in a central server by using learning algorithms, as taught by Jazizadeh, into the system of Min in view of Stefanski. Further, it would have been obvious to one of ordinary skill in the art to have modified the room scheduling system of Min  in view of Stefanski by including a feature that uses the user comfort profiles in order to identify optimal set points of amenities (such as an optimal temperature setting) that minimizes deviation in temperature preferences of the building/room occupants, as taught by Jazizadeh, such that the system of Min in view of Stefanski may further consider the optimal set point of a room temperature when selecting an optimal meeting room for a group of individuals. One of ordinary skill in the art would have been motivated to make these modifications with the purpose to “improve thermal comfort”, (p. 4, col 2, para. 2, lines 14-18), as suggested by Jazizadeh, for a group of users utilizing the room scheduling system. Further, applying a feature that computes a comfort profile for each system user through participatory sensing to the system of Min would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a conference room assignment to more closely match users’ preferences that are updated continuously, thus increasing the satisfaction and performance of users in their assigned environment.  Further, one of ordinary skill in the art would have recognized that the teachings of Jazizadeh are compatible with the system of Min in view of Stefanski as they share capabilities and characteristics; namely, they are both systems comprising databases that record user preference information associated with room amenities, such as temperature. 

	Although Jazizadeh teaches a feature for training a comfort profiling system through the use of learning algorithms (such as a neural network, as suggested by Jazizadeh) to process captured data from participants, Min in view of Stefanski/Jazizadeh does not explicitly teach that the captured data points are stored as an artificial neuron. Further, although Jazizadeh teaches the use of fuzzy rule extraction methods and learning algorithms to modify personalized comfort profiles based on captured data from participants and environmental data, Min in view of Stefanski/Jazizadeh does not explicitly teach that these algorithms are unsupervised algorithms. Furthermore, although Jazizadeh teaches the use of neural network computing methods and a comfort profiler algorithm that may determine an optimal set point of temperature for a group of room/building occupants that would maximize comfort for all of the occupants, Min in view of Stefanski/Jazizadeh does not explicitly teach that this algorithm is a supervised algorithm.  

	However, McCarthy teaches the following:
Wherein the data point is stored as an artificial neuron.
	McCarthy teaches an inventive device that “hardware for obtaining physiological information, and gesture recognition, means for computer analysis of Biosignals […] for purposes of creating a knowledgebase of predictable consumer behaviors.” (¶ [0140]). Further, McCarthy teaches a system that is “responsive to […] psychological preferences, behavioral responses and physiological stress indicators that are available through the use of psychological/physiological monitoring devices…” (¶ [0139]). 
Further, McCarthy teaches “multiplayer neural networks are used to determine the patterns of inputs […] in accordance with the present invention, the input presented to a basic neural network architectural unit comprises a first input signal […] and a second input […] the synaptic weights are used to adjust the effective value of the various neuron inputs to permit the neural model to be used to predict the behavior of a system” (¶ [0186]). Further, McCarthy teaches McCarthy teaches “FIG. 7 shows a representative database listing of input signals and several psychological and emotional categories that are clustered subsets of signals “(¶ [0190]). Further, McCarthy teaches the database is created using psychological/physiological signals acquired by the Biosensors (¶ [0193]). 
	Thus, the system of McCarthy that gathers psychological/physiological data from users, stores the input data into a database, and trains a neural network using the data from the database where a neural network processes data in the form of neuron inputs is equivalent to storing data points as artificial neurons.  

Using an unsupervised algorithm […] and […] using a supervised algorithm.
	McCarthy teaches “A neural network […] produces an “expert” output based on what it has learned in a supervised or unsupervised learning paradigm in which pairs of inputs and output patterns are presented to the network the sequences are recorded in a memory” (¶ [0091]). Thus, McCarthy teaches a system that utilizes a neural network model, using supervised or unsupervised learning paradigms, to find patterns of inputs; equivalent to using unsupervised and supervised algorithms. 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself –that is in the substitution of the feature for storing input user data as input neurons in a database for use by an artificial neural network, as taught by McCarthy, for the user data collected and stored in a central database that may then be used in neural network computing methods, as in the system of Min in view of Stefanski/Jazizadeh. Further, it would have been obvious to one of ordinary McCarthy for the learning algorithms or neural network computing methods used by the system of Min in view of Stefanski/Jazizadeh to develop the comfort profiles of each individual user. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the supervised learning paradigm in the neural network model of McCarthy for the comfort profile algorithm (that may be part of a neural network computing method) used by the system of Min in view of Stefanski/Jazizadeh to identify an optimal set point of temperature for a group of participant users in a building/room. Further, one of ordinary skill in the art would have been motivated to make this combination when one considers that the teachings of McCarthy are applicable to the system of Min in view of Stefanski/Jazizadeh as they share capabilities and characteristics; namely they are directed to systems that capture input data from users in an environment for the purpose of creating a knowledgebase of user behaviors and discovering patterns from the input data using machine learning techniques (neural network computing methods). Furthermore, one of ordinary skill in the art would have been motivated to modify the system of Min in view of Stefanski/Jazizadeh with the teachings of McCarthy by making this simple substitution, as described above, when one considers that by incorporating a feature that enables a system to utilize data as neurons in a computer based neural network using unsupervised and supervised paradigms, the system of Min in view of Stefanski/Jazizadeh would be “improved upon to minimize the effort needed to make the group analysis”2 for selecting a conference room using the sensory data and comfort profiles. 

Regarding claim 13, Min in view of Stefanski/Jazizadeh/McCarthy teaches the limitations of claim 12 as discussed above. Further, Min 
A computer device for storing room information and sending room information to the server.
Min teaches “a conference room scheduling system comprises one or more central processing units for executing programs and memory storing one or more programs be executed by the one or more central processing units, the one or more programs comprising instructions executed by the one or more processors so as to perform any of the embodiments of the aforementioned conference room scheduling method” (col. 1, line 65 – col. 2 line 4), where the conference room scheduling system having a processing unit to execute programs and a memory storage is equivalent to a computer device. 
Further, Min teaches “conference rooms are connected to conference room scheduling system via communications network” and “includes network communication equipment… for transmitting information associated with…status of conference room amenities to conference room scheduling system” (col. 6, lines 9-21), where the conference room scheduling system comprises the computing device with storage described above. The network communication equipment of the conference room can also be considered a computer device sending room information. Furthermore, Fig. 2 shows that the conference room database, containing information regarding each conference room, is stored in the server.  

Regarding claim 14, Min in view of Stefanski/Jazizadeh/McCarthy teaches the limitations of claim 13 as discussed above. Further, Min teaches the following:
Communication devices sending participant information to the server.
Regarding Fig. 1, Min shows client devices that are connected through a communications network to the servers containing a user information database. These client devices “can be any of a number of computing devices (e.g., Internet kiosk, personal digital assistant, cell phone, gaming device, desktop computer…)” (col. 4, lines 19-23 ). These client devices are “configured for use by a subscriber (also herein called “the user”) of the conference room scheduling system” and “includes a graphical user interface…and one or more input devices” (col. 8, lines 42-46 ). One of ordinary skill in the art would recognize that the user information database that stores user information such as “user preferences” (col. 5, lines 15 -19) receives said user information from the users of the conference room scheduling system through input from the client device interface.  

Regarding independent claim 15, Min teaches the following:
 
An interface receiving room information regarding a plurality of rooms, wherein the room information comprises at least one datum selected from the group consisting of: 
Min teaches a “conference room scheduling system” containing a “conference room database” (Col. 4, Lines 49-50) where the conference room database “stores information (e.g., metadata) concerning various types of conference rooms” (Col. 5, Lines 34-36). The information concerning types of conference rooms include location, building, floor, capacity, and amenities (Col. 5, Lines 36-39). 
	Further, Min teaches “the conference room scheduling system typically includes…one or more network or other communications interfaces” (col. 2, lines 47-49) where the “conference rooms are connected to conference room scheduling system via communications network” and “includes network communication equipment… for transmitting information associated with…status of conference room amenities to conference room scheduling system” (col. 6, lines 9-21). Thus, the conference room scheduling system with the communications interface that receives room information from a conference room through network communication equipment is equivalent to an interface receiving room information regarding a plurality of rooms. 

 5An availability indicator for each of the rooms, a capacity for each of the rooms, infrastructure information for each of the rooms, and an environmental current condition for each of the rooms;
Min teaches the information stored in the conference room database concerning types of conference rooms include “location…building, floor, and/or building sub-region; conference room capacity; conference room amenities” (Col. 5, Lines 36-39). 
These conference room amenities are equivalent to infrastructure information as Min further teaches “ the term ‘conference room amenities’ is used to mean furnishings, equipment, and/or functions in conference rooms, such as one or more of: tables chairs, desks, podium, blackboard… overhead projector, video monitor…”(col. 3, lines 62-67), etc.
Furthermore, Min teaches information relating to environmental condition of each room by disclosing the presence of “one or more sensors to monitor operational status of amenities (e.g., projectors, lighting, temperature…) in the respective conference room” and “transmitting information associated with the presence of a person and/or the status of the conference room amenities to conference room scheduling system” (col. 6, lines 10-21).
 Furthermore, Min teaches room information relating to an availability indicator for each of the rooms by disclosing “the information transmitted to the conference room scheduling system includes one or more of: information indicating that a respective conference room is in use” (col. 6, lines 34- 37). 

 The interface receiving planned meeting information regarding a planned meeting in one or more buildings, wherein the planned 10meeting information comprises at least one datum selected from the group consisting of: 
Min teaches that “the conference room scheduling system provides scheduling services to a community of users who access the conference room scheduling system from the clients” ( ). As described above, these clients are devices with GUI’s and input devices. Further, the “provide[s] methods and systems, for receiving a conference room scheduling request for a respective meeting. The request can include constraints for the respective meeting…” (col. 1, lines 44-46). The conference room scheduling system of Min “has access to one or more other databases, such as a conference room scheduling request queue (e.g., Request Queue)” (col. 4, lines 52-55) wherein “a request queue record for a respective conference room scheduling request includes the following data…” (col. 11, lines 1-3). 
Furthermore, Min teaches “the constraints also include a requested location (e.g., a building, campus or city) of the meeting“(col. 13, lines 44-46). 
Thus, the scheduling system of Min uses client devices to input room scheduling requests including constraints, equivalent to an interface receiving planned meeting information in one or more buildings. 

a required time or timeframe, a required capacity, and a required infrastructure; 
Min teaches a request queue record for a conference room scheduling request that includes information such as a “time of meeting constraint, including at least one of the start date and time of the meeting…the duration of the meeting” (col. 11 lines 19-21).  
Furthermore, the conference room scheduling request includes information equivalent to a required infrastructure and capacity as Min discloses that a scheduling request includes “conference room requirements (e.g. one or more of: requested amenities for the conference room, requested room capacity…” (col.11, lines 22-24).

The interface receiving participant information regarding a plurality of participants of the planned meeting, 
Regarding Fig. 1, Min shows client devices that are connected through a communications network to the servers containing a user information database. These client devices “can be any of a number of computing devices (e.g., Internet kiosk, personal digital assistant, cell phone, gaming device, desktop computer…)” (col. 4, lines 19-23 ). These client devices are “configured for use by a subscriber (also herein called “the user”) of the conference room scheduling system” and “includes a graphical user interface…and one or more input devices” (col. 8, lines 42-46 ). One of ordinary skill in the art would recognize that the user information database that stores user information such as “user preferences” (col. 5, lines 15 -19) receives said user information from the users of the conference room scheduling system through input from the client device interface.  
Furthermore, Min teaches a request queue record for a conference room scheduling request that further includes information such as an “Invitee List” that “identifies the invitee(s) associated with a calendar event that corresponds to the conference room request” (col.11, lines 11-13). This teaches that the information from the user information database belongs invitee(s) of the planned meeting. 

wherein the participant information comprises at least one datum selected from a group consisting of:  a name, contact 15information, and an availability indicator;
As mentioned above, Min teaches an Invitee List that identifies the invitee(s). Further, Min teaches “the invitee list may comprise user IDs, email addresses or the like” and  
 “status information, if provided indicates which invitee(s) have accepted or declined the invitation” (col. 11, lines 14-17), equivalent to a name, contact information, and an availability indicator. 

A processor accessing a memory to determine environmental comfort preference information for each of the respective participants;
	Min teaches that the “conference room scheduling system comprises one or more central processing units for executing programs and memory storing one or more programs be executed by the one or more central processing units” (col.1, line 65 – col.2, line 1). Further, Min teaches “the constraints used for a conference room request additionally include information stored in a user information database” (col. 13, lines 46-49). The “user information database includes user information records” where the “user information record for a respective user may include… user preferences (e.g., mobility limitations, conference room locations preferences, conferences room amenity preferences, etc.)” (col. 5, lines 53-61). As discussed above, these conference room amenities may include “amenities (e.g., projectors, lighting, temperature…)” (col. 6, lines 16-17). Thus, Min teaches retrieving and using information from a user information database of the system that may include user preferences of conference room amenities (such as temperature); equivalent to accessing a memory storing environmental comfort preference information for each respective participants. Further, Fig. 2 shows that the CPU of the conference room scheduling system (comprising a processor) is in communication with the user information database, equivalent to a processor accessing a memory. 

 An analytics engine computing a compromise score corresponding to each available room resource of the plurality of rooms based on the room information, the planned meeting 20information, and the participant information for each of the plurality of participants that accepted a meeting invitation; 
Min teaches “the server calculates the conference room assignment fitness score for each identified potential combination” (col. 16, lines 35-37), equivalent to an analytics engine computing a compromise score.  
Min teaches generating “a conference room assignment fitness score for each of a plurality of potential combinations of conference room assignments” where “a conference room assignment fitness score indicates how well a set of conference room assignments satisfy a corresponding set of conference room scheduling requests” (col. 13, lines 54-58). Further, Ming “the conference room assignments fitness score is a function of several variables, including variables associated with the plurality of constraints” (col. 14, lines 7-9). 
 As discussed above, the conference room scheduling requests include all of the relevant information and constraints used to generate the fitness score. Equivalent to planned meeting information, the “time-of-meeting constraints, for example, include meeting start date and time, and meeting end date and time or meeting duration” (col. 13, lines 35-37).
As discussed above, the conference room information regarding amenities and infrastructure is stored in a conference room database, equivalent to available resources of the plurality of room resources based on room information.
Further, the conference room schedule request that the fitness score is based on includes an invitee list where “the invitee list may comprise user IDs, email addresses or the like; the status information, if provided, indicates which invitee(s) have accepted an invitation”(col. 11, lines 11-17), equivalent to participant information for each of the plurality of participants accepting the meeting. Furthermore, the fitness score is a function of “the plurality of constraints further includ[ing] a plurality of constraints selected from the group consisting of: conference room amenities (e.g. conference room requirements); a number of the invitees who has accepted to attend the respective meeting” and “information stored in a user information database” (col. 13, lines 39-49).  

A sender module sending an identification of a room resource with a highest compromise score to computing devices of the participants. 
Min teaches a “presentation module that formats results from Conference Room Engine for display at respective clients” (col. 7, lines 22-24) where the “presentation module may generate a web page or XML document that includes conference room assignment information” (col. 7, lines 24-26). As discussed above, the clients are client devices that can be any computing device such as a desktop computer (col. 4, lines 19-23). Thus, the presentation module 
Min teaches that “a higher conference room assignment fitness score indicates more desirable assignments of conference rooms” and that “the server selects a combination of conference room assignments with the best identified conference room assignment fitness score” (col. 13, lines 59-61). Further, Ming discloses that “the server selects a conference room that best matches the conference room requirements, for example in accordance with the above described fitness score as applied to that single request” (col. 19, lines 7-10), thus indicating that a conference room with the highest fitness score is selected, equivalent to identifying a room resource with the highest compromise score. 

Min does not explicitly teach analyzing interaction of a participant with room setting equipment installed permanently in the room to determine the environmental comfort preference information for the respective participants and storing the interaction between the participant and the room setting equipment in a database as a data point, wherein the data point is stored as an artificial neuron. 
	
	However, Stefanski teaches the following:
A processor analyzing interaction of at least one of participant with room setting equipment installed permanently in the room to determine the environmental comfort preference information for the respective participant, wherein the interaction includes setting a thermostat or adjusting a ventilation system;
	Stefanski teaches “thermostats 16 may be Learning Thermostats®” (¶ [0027]); “thermostat 16 of FIG. 3 includes a processor 112 […] thermostat 16 also includes input devices 118 (e.g., knobs, wheels, touchscreens, buttons, dials, or other suitable input devices) to enable a user to directly interface with the thermostat 16” (¶ [0041]); “processor 112 may 118) […] While learning mode is activated, the processor 112 may receive (block 154) user input at a particular time requesting a particular temperature […] the processor 112 of the thermostat 16 provides control signals (block 156) the HVAC system 20 to adjust a temperature […] Further, the processor 112 stores (block 158) both the temperature and the time associated with the user input in the memory 114 for trend analysis” (¶ [0047]); “thermostat 16 may remain in learning mode and may continue learning the temperature preferences of the occupant throughout operation”(¶ [0049]); “each of these thermostats 16 may be communicatively coupled to one or more online resources 124 […] online resources 124 may include an online thermostat service 180 implemented by one or more processors 182 (e.g., of a server, a server farm […] thermostat service 180 may interact with the thermostats 16 to […] enable backups of occupant temperature preference data” (¶ [0051]). 
Thus, Stefanski teaches a thermostat installed in a structure (¶ [0054]) comprising an input device to receive user inputs indicative of a temperature adjustment. Further, the thermostat is configured with a learning mode that enables the thermostat processor to store the user temperature inputs and the time associated with the user input to perform a trend analysis, where the learning mode further enables the thermostat to continuously learn temperature preferences of the occupant while in operation; equivalent to a processor analyzing interaction of at least one of participant with room setting equipment installed permanently in the room to determine the environmental comfort preference information for the respective participant, wherein the interaction includes setting a thermostat or adjusting a ventilation system.

 […] storing the interaction between the at least one participant and the room setting equipment in a database to modify the stored environmental comfort preference of the at least one participant by computing a preference of the at least one participant using an […] preference pattern analysis […]
	Stefanski teaches that the thermostats may be communicatively coupled to a server wherein the user inputs/occupant temperature preference data (derived from the learning mode trend analysis) may be stored as a backup (see ¶ [0051]). Further, Stefanski teaches the thermostat is configured with a learning mode that enables the thermostat processor to store user temperature inputs and the times associated with the user inputs in order to perform trend analyses, where the learning mode further enables the thermostat to continuously learn temperature preferences of the occupant while in operation (see ¶ [0041], ¶ [0047], ¶ [0049]); equivalent to storing the interaction between the at least one participant and the room setting equipment in a database to modify the stored environmental comfort preference of the at least one participant by computing a preference of the at least one participant using a preference pattern analysis.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Min with the teachings of Stefanski by incorporating thermostats that are configured with a learning mode to monitor occupant temperature inputs, continuously learn occupant temperature preferences based on a trend analysis of the inputs, and store the occupant preference data in a remote server, as taught by Stefanski, into the system of Min that includes a database of user preferences (including temperature preferences) used for selecting an optimal room for the users to meet. One of ordinary skill in the art would have been motivated to include the thermostats configured to learn occupant temperature preferences Stefanski into the system of Min that is configured to utilize participant amenity preferences for selecting an optimal room, when one considers that incorporating such a modification would result in “greater occupant comfort” (¶ [0005]), as suggested by Stefanski. 

Min in view of Stefanski teaches a thermostat configured with a learning mode that monitors/stores occupant inputs to learn occupant temperature preferences by performing trend analyses, Min in view of Stefanski does not explicitly teach a neural network storing the interaction between the at least one participant and the room setting equipment in a database to modify the stored environmental comfort preference of the at least one participant by computing a preference of the at least one participant using an unsupervised algorithm for preference pattern analysis and identifying a participant group classification using a supervised algorithm.

A neural network storing the interaction between the at least one participant and the room setting equipment in a database to modify the stored environmental comfort preference of the at least one participant by computing a preference of the at least one participant using an […] algorithm for preference pattern analysis and […]; 
	The study of Jazizadeh “proposes a framework to integrate building occupants in the HVAC control loop, learn their comfort profiles, and control the HVAC system based on occupants’ personalized comfort profiles” (abstract, lines 5-9) where “the objectives of this study include capturing the comfort profile of each individual” (p. 4, col. 2, par. 2, lines 10-11). Further,  the framework of Jazizadeh “fuses occupants’ comfort perception indices (i.e., comfort votes provided by users and mapped to a numerical value), collected through participatory sensing, and ambient temperature data, collected through a sensor network, and computes occupants’ comfort profiles by using a fuzzy rule-based descriptive and predictive model" (abstract, lines 6-9).  Further, Jazizadeh teaches “this study aims to assess the feasibility of learning personalized comfort profiles, obtained through occupants’ real-time interactions with BMS, and operate HVAC based on the learned personalized comfort profiles” (p. 3, col. 2, para.1, lines 2-5).
 	
	Further, Jazizadeh teaches the following:
	“Upon the deployment of the framework in an office setting, occupants provide their thermal comfort feedback based on their perception of their environment. During the training period, HVAC system is operated according to occupants’ feedback using a default relationship between their feedback […] Since each occupant’s comfort scale is different, during the training process, occupants keep sending their feedback to achieve their optimum comfort; the feedback is then stored in the form of thermal perception indices and ambient temperatures […] In other words, while occupants use the intermediary to control their HVAC system, they provide the data to be used for computing their personalized thermal sensation scales […] to detect the underlying patterns of data and categorize data points into overlapping thermal perception zones, the use of fuzzy representation was explored for comfort profile prediction and evaluated in this study. Through a fuzzy representation, assigned membership degrees to the input of each data point are used for extracting fuzzy rules to categorize the data points of the subjective feedback into different perception zones. Comfort profile in this context includes a thermal sensation scale, which is the relationship between a thermal perception index and the ambient temperature, as well as the thermal perception zones (very cold, cold, neutral, warm, and very warm) for each occupant.” (p. 6, col.1, entire para. 2).  

	Furthermore, Jazizadeh teaches “The underlying pattern of comfort profile is extracted from the captured data. Therefore, a fuzzy rule extraction was used to recognize the inherent patterns of the data provided by each occupant” (p. 6, col.2, para. 1, lines 12 -15) and “underlying rules are extracted from the data using a learning algorithm” (p. 6, col. 2, para. 2, lines 12-15). Further, Jazizadeh teaches “To address the multivariable nature of preferred thermal and air quality conditions, fuzzy logic controllers have been proposed for operation of HVAC systems […] Additionally, multiagent simulations […] and neural network computing methods […] have been investigated for advanced building controls.” (p. 3, col. 2, para. 3, lines 2-11).
	Thus, Jazizadeh teaches a feature for training a comfort profiler using a fuzzy rule extraction method, learning algorithms, and neural network computing methods to recognize patterns, create fuzzy rules, and categorize data that is provided by each occupant (equivalent to the neural network storing the interaction between the at least one participant and the room setting equipment). The training data provided by each occupant contributes to the computation of personalized thermal sensation scales that are used for generating and predicting comfort profiles for each occupant by the fuzzy rule extraction method; equivalent to storing the interaction between the at least one participant and the room setting equipment in a database to modify the stored environmental comfort preference of the at least one participant by computing a preference of the at least one participant using an algorithm for preference pattern analysis.

and identifying a participant group classification using a […] algorithm.
	Jazizadeh teaches “The goal of the controller is to keep temperatures of occupied rooms as close as possible to the preferred temperatures reported by the comfort model […] The comfort profiler algorithm takes into account preferences (Ti p) […] and chooses the set point to make all occupants as comfortable as possible […] the controller aims to minimize the sum of deviations from the preferred temperatures, which serves as the definition of error” (p. 8, col.1, para. 3, lines 1- 19). Further, Jazizadeh teaches “To address the multivariable nature of preferred thermal and air quality conditions, fuzzy logic controllers have been proposed for operation of HVAC systems […] Additionally, multiagent simulations […] and neural network computing methods […] have been investigated for advanced building controls.” (p. 3, col. 2, para. 3, lines 2-11).
Jazizadeh teaches a comfort profiler algorithm that is used to generate an optimal set point of temperature that makes all occupants as comfortable as possible, where the comfort profiler algorithm aims to minimize the sum of deviation from the preferred temperatures among the occupants when selecting the set point. Thus, identifying a set point of temperature that would satisfy a group of room occupants with regard to their preferences is equivalent to identifying a participant group classification using an algorithm.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Min in view of Stefanski with the teachings of Jazizadeh by incorporating a feature for capturing user data associated with comfort preferences and using the captured preference data in order to generate and modify each individual user’s comfort profiles in a central server by using learning algorithms and neural network methods, as taught by Jazizadeh, into the system of Min in view of Stefanski. Further, it would have been obvious to one of ordinary skill in the art to have modified the room scheduling system of Min  in view of Stefanski by including a feature that uses the user comfort profiles in order to identify optimal set points of amenities (such as an optimal temperature setting) that minimizes deviation in temperature preferences of the building/room occupants, as taught by Jazizadeh, such that the system of Min in view of Stefanski may further consider the optimal set point of a room temperature when selecting an optimal meeting room for a group of individuals. One of ordinary skill in the art would have been motivated to make these modifications with the purpose to “improve thermal comfort”, (p. 4, col 2, para. 2, lines 14-18), as suggested by Jazizadeh, for a group of users utilizing the room scheduling system. Further, applying a feature that computes a comfort profile for each system user through participatory sensing to the system of Min would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a conference room assignment to more closely match users’ preferences that are updated continuously, thus increasing the satisfaction and Jazizadeh are compatible with the system of Min in view of Stefanski as they share capabilities and characteristics; namely, they are both systems comprising databases that record user preference information associated with room amenities, such as temperature. 

Although Jazizadeh teaches a feature for training a comfort profiling system through the use of learning algorithms (such as a neural network, as suggested by Jazizadeh) to process captured data from participants, Min in view of Stefanski/Jazizadeh does not explicitly teach that the captured data points are stored as an artificial neuron. Further, although Jazizadeh teaches the use of fuzzy rule extraction methods and learning algorithms to modify personalized comfort profiles based on captured data from participants and environmental data, Min in view of Stefanski/Jazizadeh does not explicitly teach that these algorithms are unsupervised algorithms. Furthermore, although Jazizadeh teaches the use of neural network computing methods and a comfort profiler algorithm that may determine an optimal set point of temperature for a group of room/building occupants that would maximize comfort for all of the occupants, Min in view of Stefanski/Jazizadeh does not explicitly teach that this algorithm is a supervised algorithm.  

	However, McCarthy teaches the following:
Using an unsupervised algorithm […] and […] using a supervised algorithm.
	McCarthy teaches methods to train a neural network using input data from users interacting with the system (¶ [0187] - ¶ [0189]). Further, McCarthy teaches “A neural network […] produces an “expert” output based on what it has learned in a supervised or unsupervised learning paradigm in which pairs of inputs and output patterns are presented to the network the sequences are recorded in a memory” (¶ [0091]). Further, McCarthy teaches “multiplayer neural networks are used to determine the patterns of inputs […] in accordance with the present invention, the input presented to a basic neural network architectural unit comprises a first input signal […] and a second input […] the synaptic weights are used to adjust the effective value of the various neuron inputs to permit the neural model to be used to predict the behavior of a system” (¶ [0186]). 
	 Thus, McCarthy teaches a system that utilizes a neural network model, using supervised or unsupervised learning paradigms, to find patterns of inputs; equivalent to using unsupervised and supervised algorithms. 

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself –that is in the substitution of the feature for using an unsupervised learning paradigm in a neural network model of McCarthy for the learning algorithms/neural network computing methods used by the system of Min in view of Stefanski/Jazizadeh to develop the comfort profiles of each individual user. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the supervised learning paradigm in the neural network model of McCarthy for the comfort profile algorithm (that may be part of a neural network computing method) used by the system of Min in view of Stefanski/Jazizadeh to identify an optimal set point of temperature for a group of participant users in a building/room. Further, one of ordinary skill in the art would have been motivated to make this combination when one considers that the teachings of McCarthy are applicable to the system of Min in view of Stefanski/Jazizadeh as they share capabilities and characteristics; namely they are directed to systems that capture input data from users in an environment for the purpose of creating a knowledgebase of user behaviors and discovering patterns from the input data using machine learning techniques (neural network computing methods). Furthermore, one of ordinary skill in Min in view of Stefanski/Jazizadeh with the teachings of McCarthy by making this simple substitution, as described above, when one considers that by incorporating a feature that enables a system to utilize data as neurons in a computer based neural network using unsupervised and supervised paradigms, the system of Min in view of Stefanski/Jazizadeh would be “improved upon to minimize the effort needed to make the group analysis”3 for selecting a conference room using the sensory data and comfort profiles.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. U.S. Patent No. 9,741,020, hereafter known as Min, in view of Stefanski et al. U.S. Publication 2015/0168003, hereafter known as Stefanski, in further view of Jazizadeh “Human-Building Interaction Framework for Personalized Thermal Comfort-Driven Systems in Office Buildings”, hereafter known as Jazizadeh, in further view of McCarthy et al. U.S. Publication No. 2005/0288954, hereafter known as McCarthy, in further view of Meyer et al. U.S. Publication No. 2011/0137696, hereafter known Meyer.  

Regarding claim 4, Min in view of Stefanski/Jazizadeh/McCarthy teaches the limitations of claim 1 as discussed above. Further, Min teaches a fitness score and a conference room assignment based on a fitness score exceeding a predefined threshold, equivalent to defining a threshold for a compromise score. Min in view of Stefanski/Jazizadeh/McCarthy does not teach a threshold that is defined by a user. 

However, Meyer teaches the following: 
Defining a threshold for the score by a user.
Meyer teaches that an “analysis reveals that follow-up actions are warranted or not, such as by automatically comparing an average score to a defined threshold” (¶ [0098]). Further, Meyer teaches “thresholds other than 3.0 may also be used according to the client's wishes or based on other factors” (¶ [0067]), thus indicating that the threshold for the score may be manipulated according to the client’s wishes. In the system of Meyer, a “business may be considered a client“(¶ [0038]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that applying the known technique of Meyer (of allowing a user to determine a threshold for which a score needs to satisfy in order to perform an action) to the known device of Min in view of Stefanski/Jazizadeh/McCarthy (a conference room scheduling system that assigns conference rooms based on a fitness score that exceeds a predefined threshold) would have yielded predictable results and resulted in an improved system. The known technique of Meyer is applicable to the system of Min in view of Stefanski/Jazizadeh/McCarthy as they both share capabilities and characteristics, namely, they are directed to performing an action subsequent to comparing a score to a threshold. It would have been recognized that applying the technique of Meyer to the teachings of Min in view of Stefanski/Jazizadeh/McCarthy would have yielded predicable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate a feature that allows a user to determine a threshold to similar decision systems based on a score meeting a threshold. Further, applying a feature that allows a user to determine a threshold for a score to the system of Min in view of Stefanski/Jazizadeh/McCarthy have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a conference room meeting requester to determine the level of importance a fitness score is to their room assignment by adjusting the threshold accordingly.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. U.S. Patent No. 9,741,020, hereafter known as Min, in view of Stefanski et al. U.S. Publication 2015/0168003, hereafter known as Stefanski,  in further view of Jazizadeh “Human-Building Interaction Framework for Personalized Thermal Comfort-Driven Systems in Office Buildings”, hereafter known as Jazizadeh, in further view of McCarthy et al. U.S. Publication No. 2005/0288954, hereafter known as McCarthy, in further view of Kidron et al. U.S. Publication No.2016/0195862, hereafter known as Kidron. 

Regarding claim 7, Min in view of Stefanski/Jazizadeh/McCarthy teaches the limitations of claim 1 as discussed above. Further, Min teaches a “conference room database” (Col. 4, Lines 49-50) where the conference room database “stores information (e.g., metadata) concerning various types of conference rooms” (Col. 5, Lines 34-36). The information concerning types of conference rooms include location, building, floor, capacity, and amenities (Col. 5, Lines 36-39). Further, Min teaches a user information database containing user information records that include “user preferences (e.g., mobility limitations…conference room amenity preferences, etc.)” (col. 5, lines 59-61), equivalent to comfort preference information.  Furthermore, Min teaches a “fitness score is a function of several variables, including variables associated with the plurality of constraints” (col. 14, lines 7-9), where the constraints include user information (including amenity preferences) and conference room information (including conference room amenities) (see col. 13 lines 39-49). This is equivalent to the compromise score that compares room information to a participant’s comfort information.

Min in view of Stefanski/Jazizadeh/McCarthy does not teach the generation of a fitness score by comparing the conference rooms in the conference room database against user comfort preferences that have been weighted by type. 

Kidron teaches the following:  
Weighting of types of comfort information.
	The sensory factor management system of Kidron “may include a calendaring application through which the user can schedule meetings and other events at specified locations” (¶ [0013]). Further, the system “operates to predict when a group of individuals is expected to be in a shared environment, use preference data for those individuals to identify a setting for a sensory factor” (¶[ 0019]) where the sensory factor “is a condition within an environment that can be perceived by an individual using one or more of the individual's senses” (¶ [0007]). 
	Thus, this preference data is equivalent to comfort information of a participant. Furthermore, “preference data for each individual can, in addition to a preferred value, include a priority indicator. A priority indicator is data that can be used to weight a given individual's preferred setting value” (¶ [0020]) where the “priority indicator may be reflective of how important a sensory factor is to a given individual” (¶ [0020]). Thus the priority indicator is equivalent to weighting different types of comfort information. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that applying the known technique of Kidron (allowing a user to assign a priority weight to a particular sensory preference) to the known device of Min in view of Stefanski/Jazizadeh/McCarthy ( a scheduling system that generates a fitness score for a conference room assignment according to a plurality of constraints including user preferences compared against a database of conference room information) would have yielded predictable results and resulted in an improved system. The known technique of Kidron is applicable to the system of Min in view of Stefanski/Jazizadeh/McCarthy as they both share capabilities and characteristics, namely, they are directed to calendaring applications that take user preference information into consideration when determining an action to perform for a Kidron to the teachings of Min would have yielded predicable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate a feature that allows a user to assign a weight to their comfort preferences to similar event planning/scheduling systems that are based on the preferences of users expected to be at said event. Further, applying a feature that allows a user to determine a weight to each type of personal preference to the system of Min in view of Stefanski/Jazizadeh/McCarthy would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the conference room scheduling system to prioritize a user’s preference when generating a room assignment, thus improving a system user’s satisfaction and performance as a result of the room assignment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 572-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See ¶ [0132], McCarthy. 
        2 See ¶ [0132], McCarthy. 
        3 See ¶ [0132], McCarthy.